Per Curiam:
Opinion The court below dismissed appellant’s post-conviction petition which alleged only denial of the right to appeal from a guilty plea. It did not independently determine the legality of the sentence and voluntariness of the plea as required by Commonwealth v. Walters, 431 Pa. 74, n. 1 at 76, 244 A. 2d 757 n. (1968). Appellant shall be allowed to amend his petition, if possible, to allege specific, non-frivolous facts not controverted by the record and pertaining to *753the sentence or plea which, if true, entitle Mm to relief. If such amendment is made, the necessary determination shall be made only after a full and fair evidentiary hearing on the facts alleged.
Accordingly, the order of the lower court is vacated and the record remanded for this determination.